      Case 1:20-cv-04650-AJN-OTW Document 69 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              


 Digilytic International FZE, et al.,

                        Plaintiffs,
                                                                 20-cv-4650 (AJN)
                –v–
                                                                      ORDER
 Alchemy Finance, Inc., et al.,

                        Defendants.


ALISON J. NATHAN, District Judge:

       On February 24, 2021, Defendant Jahril Tafari Bell filed a motion to dismiss (Dkt. No.

52). The Plaintiffs subsequently amended their complaint, and Bell filed a new motion to

dismiss on May 18, 2021. The Court administratively DENIES the earlier motion to dismiss

because it is moot now that the Plaintiffs have amended their complaint. Bell’s May 18, 2021

motion to dismiss remains pending.

       This resolves Dkt. No. 52.



       SO ORDERED.

Dated: July 30, 2021                     __________________________________
       New York, New York                         ALISON J. NATHAN
                                                United States District Judge
